Name: 2014/749/EU: European Council Decision of 23 October 2014 appointing the European Commission
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-10-31

 31.10.2014 EN Official Journal of the European Union L 311/36 EUROPEAN COUNCIL DECISION of 23 October 2014 appointing the European Commission (2014/749/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 17(3) and the third subparagraph of Article 17(7) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Whereas: (1) The term of office of the Commission appointed by European Council Decision 2010/80/EU (1) comes to an end on 31 October 2014. (2) In accordance with Article 17(5) of the Treaty on European Union, the European Council adopted Decision 2013/272/EU (2) concerning the number of members of the Commission. (3) A new Commission, consisting of one national of each Member State, including its President and the High Representative of the Union for Foreign Affairs and Security Policy, who should be one of its Vice-Presidents, should be appointed for the period from the end of the current term of office of the Commission until 31 October 2019. (4) The European Council nominated Mr Jean-Claude JUNCKER as the person put forward to the European Parliament as President of the Commission, and the European Parliament elected him as President of the Commission at its Plenary Session of 15 July 2014. (5) By Decision 2014/648/EU, Euratom (3), the Council adopted, by common accord with the President-elect of the Commission, the list of the other persons whom it proposes for appointment as Members of the Commission. By Decision 2014/716/EU, Euratom (4) repealing and replacing Decision 2014/648/EU, Euratom, the Council adopted, by common accord with the President-elect of the Commission, a new list of the other persons whom it proposes for appointment as Members of the Commission. (6) By means of a vote held on 22 October 2014, the European Parliament gave its consent to the appointment, as a body, of the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other members of the Commission. (7) The Commission should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 The following are appointed to the European Commission for the period from 1 November 2014 to 31 October 2019:  as President: Mr Jean-Claude JUNCKER  as Members:  Mr Vytenis Povilas ANDRIUKAITIS  Mr Andrus ANSIP  Mr Miguel ARIAS CAÃ ETE  Mr Dimitris AVRAMOPOULOS  Ms ElÃ ¼bieta BIEÃ KOWSKA  Ms Violeta BULC  Ms Corina CREÃ U  Mr Valdis DOMBROVSKIS  Ms Kristalina GEORGIEVA  Mr Johannes HAHN  Mr Jonathan HILL  Mr Phil HOGAN  Ms VÃ ra JOUROVÃ   Mr Jyrki KATAINEN  Ms Cecilia MALMSTRÃ M  Mr Neven MIMICA  Mr Carlos MOEDAS  Mr Pierre MOSCOVICI  Mr Tibor NAVRACSICS  Mr GÃ ¼nther OETTINGER  Mr MaroÃ ¡ Ã EFÃ OVIÃ   Mr Christos STYLIANIDES  Ms Marianne THYSSEN  Mr Frans TIMMERMANS  Mr Karmenu VELLA  Ms Margrethe VESTAGER  Ms Federica MOGHERINI, High Representative of the Union for Foreign Affairs and Security Policy Article 2 This Decision shall enter into force on 1 November 2014. It shall be published in the Official Journal of the European Union. Done at Brussels, 23 October 2014. For the European Council The President H. VAN ROMPUY (1) European Council Decision 2010/80/EU of 9 February 2010 appointing the European Commission (OJ L 38, 11.2.2010, p. 7). (2) European Council Decision 2013/272/EU of 22 May 2013 concerning the number of members of the European Commission (OJ L 165, 18.6.2013, p. 98). (3) Council Decision 2014/648/EU, Euratom, taken by common accord with the President-elect of the Commission, of 5 September 2014 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission (OJ L 268, 9.9.2014, p. 5). (4) Council Decision 2014/716/EU, Euratom, taken by common accord with the President-elect of the Commission, of 15 October 2014 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission, repealing and replacing Decision 2014/648/EU, Euratom (OJ L 299, 17.10.2014, p. 29).